Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “overnight” in claim 4, p. 2 line 1, is a relative term which renders the claim indefinite. How many hours is overnight? The term “moderate” in claim 4, p. 2 line 5, is a relative term which renders the claim indefinite. What is the degree of moderation in stirring the solution?  The terms “rapidly” in claim 4, p. 2 line 7, and “rapid” in claim 4, p. 2 line 8, are relative terms which render the claim indefinite. What is the degree of rapidness in adding sodium citrate to the solution?
The terms “overnight”, “moderate”, “rapidly”, and “rapid”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 5-6 are rejected based upon the dependency on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Hiroki, et al. "Rapid detection of hypnotics using surface-enhanced Raman scattering based on gold nanoparticle co-aggregation in a wet system." Analyst 144.6 (2019): 2158-2165 (hereinafter Segawa) in view of Xu, Y.-Z. et al. "Assembly of aggregated colloidal gold nanoparticles on gold electrodes by in situ produced H+ ions for SERS substrates." Int. J. Electrochem. Sci 6.3 (2011): 664-672 (hereinafter Xu), Gao, F. et al. "Determination of histamine in canned tuna by molecularly imprinted polymers-surface enhanced Raman spectroscopy." Analytica chimica acta 901 (2015): 68-75 (hereinafter Gao), Mabbott, S. et al. "Optimization of parameters for the quantitative surface-enhanced raman scattering detection of mephedrone using a fractional factorial design and a portable Raman spectrometer." Analytical chemistry 85.2 (2013): 923-931 (hereinafter Mabbott), and Tao, N. et al. U. S. Patent No. US 20200156074 A1 (hereinafter Tao).
Regarding claim 1, Segawa teaches a method of surface-enhanced Raman scattering (See Fig. 1 in Segawa.) testing for 1 to 10 ppm analyte (See Fig. 6(b) in Segawa.) using prepared colloidal gold nanoparticles having a position of the surface plasmon peak at 540 nm (See Fig. 1(b) in Segawa, the peak shows at ~540 nm) comprising: said analyte that is dissolved in a solvent (See p. 2 column 2 SERS experiment section line 8 in Segawa. The sample is dissolved in the solution.) and an aggregating agent (See p. 2 column 2 SERS experiment section line 7 in Segawa.); shake said to mix said colloidal gold nanoparticles, said analyte, and said aggregating agent together (See p. 2 column 2 SERS experiment section lines 10-11 in Segawa.); measure said colloidal gold nanoparticles, said analyte, and said aggregating agent immediately with the Raman instrumentation configured for 785 nm laser excitation (See p. 2 column 2 SERS experiment section lines 15-20 in Segawa.).
However, Segawa does not teach using refrigerated 1mL solutions of prepared colloidal gold nanoparticles, the mixture is done in a vial, sonicate said colloidal gold nanoparticles for 5 minutes in said vial and bring said colloidal gold nanoparticles to room temperature, and 40 to 100 µL of said analyte that is dissolved in a solvent.
Xu, from the same field of endeavor, teaches refrigerated solutions of prepared colloidal gold nanoparticles (See section 2. EXPERIMENTAL PART paragraph 2 lines 4-6 in Xu.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Xu to Segawa to have refrigerated solutions of prepared colloidal gold nanoparticles in order to use later (See section 2. EXPERIMENTAL PART paragraph 2 line 6 in Xu.).
However, Segawa when modified by Xu, does not teach using 1mL solutions of prepared colloidal gold nanoparticles, the mixture is done in a vial, sonicate said colloidal gold nanoparticles for 5 minutes in said vial and bring said colloidal gold nanoparticles to room temperature, and 40 to 100 µL of said analyte that is dissolved in a solvent.
Gao, from the same field of endeavor Segawa, teaches the use of 1 mL of solutions of prepared colloidal gold nanoparticles and bring said colloidal gold nanoparticles to room temperature (See section 2.5 lines 4-6 in Gao. Since the incubation temperature is at 250C, this means the colloidal gold nanoparticles is at room temperature.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gao to Segawa when modified by Xu to have 1 mL of solutions of prepared colloidal gold nanoparticles and bring said colloidal gold nanoparticles to room temperature in order to remove histamine on the molecularly imprinted polymer (MIPs)- polyvinyl chloride (PVC) film (See section 2.5 line 6 in Gao.).
However, Segawa when modified by Xu and Gao, does not teach the mixture is done in a vial, sonicate said colloidal gold nanoparticles for 5 minutes in said vial, and 40 to 100 µL of said analyte that is dissolved in a solvent.
Mabbott, from the same field of endeavor as Segawa, discloses the mixing is done in a vial (see p. 3 column 1 paragraph 2 line 20) and the 40 to 100 µL of said analyte (see p. 3 column 1 paragraph 2 line 6) that is dissolved in a solvent (The analyte here is mephedrone (See abstract line 2) which is soluble in water (see p. 3 column 1 paragraph 2 line 22).).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mabbott to Segawa when modified by Xu and Gao to have the mixing is done in a vial and 40 to 100 µL of said analyte that is dissolved in a solvent in order to ensure that signal variation was not influenced externally (see p. 3 column 1 paragraph 2 lines 20-21).
However, Segawa when modified by Xu, Gao, and Mabbott, does not teach sonicate said colloidal gold nanoparticles for 5 minutes in said vial.
Tao, from the same field of endeavor as Segawa, discloses sonicate said colloidal gold nanoparticles for 5 minutes (See the last sentence of paragraph [0137] in Tao.) in said vial (Mabbott teaches this limitation.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tao to Segawa when modified by Xu, Gao, and Mabbott to have sonicate said colloidal gold nanoparticles for 5 minutes in order to prevent the gold nanoparticles from aggregating.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Xu, Gao, Mabbott, and Tao as applied to claim 1 above, and further in view of Wong, K. U. S. Patent No. US 20180172695 A1  (hereinafter Wong).
Regarding claim 2, the modified device of Segawa discloses the method of Claim 1 for less than 1 ppm analyte (See Fig. 6 in Segawa.), however the modified device of Segawa is silent with respect to wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio.
However, Wong, from the same field of endeavor as Segawa, discloses wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio (See paragraph [0022]. The ratio 1:4 of this limitation is within the range of Wong.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tao to the modified device of Segawa to have wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio in order to detect the presence of the one or more urinary polyamines in the test sample (See claim 7c in Wong.).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Xu, Gao, Mabbott, and Tao as applied to claim 1 above, and further in view of Croud, V. et al. U. S. Patent No. US 20150077745 A1 (hereinafter Croud).
Regarding claim 3, the modified device of Segawa discloses the method of Claim 1 wherein said aggregating agent is 2 to 10 µL (See p. 2 column 2 in SERS experiment section line 7 in Segawa.), however it fails to teach the aggregating agent is hydrochloric acid (HCl).
Croud, from the same field of endeavor as Segawa, teaches the aggregating agent is hydrochloric acid (HCl) (See paragraph [0021] line 23 in Croud.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tao to the modified device of Segawa to have the aggregating agent is hydrochloric acid (HCl) in order to further increase the signal obtained from low tracer concentrations (See last statement of paragraph [0021] line 23 in Croud.).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Xu, Gao, Mabbott, and Tao as applied to claim 1 above, and further in view of Randall, L. et al. WO 2005092286 A2 (hereinafter Randall) and Hong, Seongmin. Optimization, Modification and Applications of Gold Nanoparticles as the Substrates of Surface Enhanced Raman Spectroscopy. University of South Florida, 2013 (hereinafter Hong).
Regarding claim 4, the modified device of Segawa teaches the method of Claim 1 wherein the synthesis of said prepared colloidal gold nanoparticles is tailored to achieve maximum enhancement from analytes with 785 nm laser excitation (See p. 2 SERS experiment section line 18 in Segawa.) and, once cooled, measuring said colloidal gold nanoparticles solution with absorption spectroscopy to confirm the position of the surface plasmon peak at 540 nm (See Fig. 1(b) in Segawa.).
However, the modified device of Segawa does not teach soaking a 250 mL Erlenmeyer flask in a base bath solution overnight; thoroughly rinsing said flask with purified water and creating a solution by adding 200-300 mL of purified water and 0.05 to 0.06 grams HAuCl4; turn off any lights to prevent any interaction with gold salt; bringing said solution to a boil with moderate magnetic stirring on a hot plate; once boiling, the stirring is increased until a vortex is achieved in said solution; then rapidly adding 0.05 to 0.06 grams sodium citrate to said solution, and continue boiling with rapid stirring for 14 minutes; removing said flask from the hot plate and cooling said solution to room temperature; and cooling said resulting solution containing colloidal gold nanoparticles in a refrigerator. 
Randall, from the same field of endeavor as Segawa, discloses soaking a 250 mL Erlenmeyer flask (See paragraph [0403] lines 8 in Randall.) in a base bath solution and thoroughly rinsing said flask with purified water (See paragraph [0346] lines 13-16 in Randall.), and cooling said resulting solution containing colloidal gold nanoparticles in a refrigerator (See paragraph [0403] lines 14-15 in Randall.). However, Randall fails to teach the overnight duration of the flask in the base bath solution.
From MPEP 2144.05 section II A, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) states that the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the duration overnight for soaking the 250 mL Erlenmeyer flask for the purpose of decreasing the dirt particles in the flask in order to prevent contamination.
However, the modified device of Segawa when further modified by Randall, does not creating a solution by adding 200-300 mL of purified water and 0.05 to 0.06 grams HAuCl4; turn off any lights to prevent any interaction with gold salt; bringing said solution to a boil with moderate magnetic stirring on a hot plate; once boiling, the stirring is increased until a vortex is achieved in said solution; then rapidly adding 0.05 to 0.06 grams sodium citrate to said solution, and continue boiling with rapid stirring for 14 minutes; and removing said flask from the hot plate and cooling said solution to room temperature.
Hong, from the same field of endeavor as Segawa, teaches creating a solution by adding of purified water and HAuCl4 (See p. 33 lines 1-4 to p. 34 lines 1-4 in section 2.2.1 in Hong.); turn off any lights to prevent any interaction with gold salt (See p. 21 lines 1-3 in Hong. This means the solution was mixed in a place with minimal exposure to light.); once boiling, the stirring is increased until a vortex is achieved in said solution (See p. 34 lines 7-8 in Hong. Turning off the hotplate means turning off the magnetic stirrer and a vortex is achieved in the solution.); then rapidly adding sodium citrate to said solution (See p. 34 lines 8-9 in Hong. 4mL of 1% sodium citrate solution contains 0.04 grams of sodium citrate.), and continue boiling with rapid stirring (See p. 34 lines 9-12 in Hong.); and removing said flask from the hot plate and cooling said solution to room temperature (See p. 34 lines 14-15 in Hong.).
However, Hong fails to teach using 200-300 mL of purified water (Hong used 100 mL of purified water, see p. 34 line 3.), 0.05 to 0.06 grams HAuCl4 (Hong used 0.1970 g, see p. 33 last paragraph line 2.), 0.05 to 0.06 grams sodium citrate (Hong used 0.04 g.), and stirring time of 14 minutes (Hong teaches 30 minutes, see p. 34 line 14.).
From MPEP 2144.05 section I., Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) states that a prima facie case of obviousness exists where the claimed ranges do not overlap. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hong to the modified device of Segawa that is to use 100 mL of purified water, 0.1970 g of HAuCl4, 0.04 grams sodium citrate and stirring time of 14 minutes since it would not affect the output of the process and will have the same properties of gold nanoparticles.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Xu, Gao, Mabbott, Tao, Randall, and Hong as applied to claims 1 and 4 above, and further in view of Wong.
Regarding claim 5, the new modified device of Segawa teaches the method of Claim 4 for less than 1 ppm analyte (See Fig. 6 in Segawa.), however the modified device of Segawa is silent with respect wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio.
However, Wong, from the same field of endeavor as Segawa, discloses wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio (See paragraph [0022]. The ratio 1:4 of this limitation is within the range of Wong.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tao to the modified device of Segawa to have wherein said colloidal gold nanoparticles are mixed with said analyte at a 1:4 colloidal gold nanoparticles: analyte ratio in order to detect the presence of the one or more urinary polyamines in the test sample (See claim 7c in Wong.).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa, Xu, Gao, Mabbott, Tao, Randall, and Hong as applied to claims 1 and 4 above, and further in view of Croud.
Regarding claim 6, the modified device of Segawa discloses the method of Claim 4 wherein said aggregating agent is 2 to 10 µL (See p. 2 column 2 in SERS experiment section line 7 in Segawa.), however it fails to teach the aggregating agent is hydrochloric acid (HCl).
Croud, from the same field of endeavor as Segawa, teaches the aggregating agent is hydrochloric acid (HCl) (See paragraph [0021] line 23 in Croud.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tao to the modified device of Segawa to have the aggregating agent is hydrochloric acid (HCl) in order to further increase the signal obtained from low tracer concentrations (See last statement of paragraph [0021] line 23 in Croud.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Praveen; N. et al. U.S. Patent No. US 20130315834 A1, discloses a nanoprobe comprising gold colloid nanoparticles for multimodality optical imaging of cancer and targeted drug delivery for cancer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877